Title: To John Adams from Edmund Randolph, 19 July 1789
From: Randolph, Edmund
To: Adams, John



Dear Sir
Williamsburg July 19. 1789.

Your friendly answer to the letter, which I took the liberty of addressing to you in favor of Colo. Heath, has increased the attachment, which your civility to me in 1775, and your public conduct since, first produced My application in that gentleman’s behalf being founded on a conviction of his worth, I conceived, that it might not be improper to make that worth known to all those, who might eventually decide on his pretensions.
I am almost unable to inform you, where my uncle, Mr. Jenings, is, or how he is employed. I have not received a letter from him for five months; and indeed he communicates so little concerning himself, that, notwithstanding his affectionate letters, he is almost a perfect stranger to me. Among the few particulars, however, which have fallen from his pen, respecting himself, his esteem and veneration for you have been the most considerable. In both I beg leave to assure you that I cordially concur, and that I always am, / Dear Sir, / your obliged And obt. Serv.
Edm: Randolph